Title: From Benjamin Franklin to Jonathan Williams, 4 October 1769
From: Franklin, Benjamin
To: Williams, Jonathan


Loving Cousin,
London, Oct. 4. 1769
Before I went abroad this last Summer, I left Orders with my Banker to purchase two Tickets for you, and send you the Numbers. Since my Return I understand the Orders were executed. I hope you receiv’d the Banker’s Letter; if not, this will inform you that the Numbers are 33m799 and 33m800. with which I wish you the best Success.
I think I mention’d in a former Letter, that your Wife’s youngest Sister, Martha, now the Widow Johnson, was here in England, and in a Way of doing well being settled in Business as a Shopkeeper in the Country. It has since turn’d out that her Husband’s Relations, who had drawn her into a Partnership there, were too cunning for her, and in less than a year she return’d to London, stript of the greatest Part of the Money she had receiv’d as the Arrears of her Pension, and she is now to shift as well as she can, having only the future Pension to subsist upon. I have put her Son, who seems a well-disposed Boy, upon liking to a Philada. Merchant now here; her Daughter to learn Music in which she makes great Progress, and having a fine Voice, with a good Person and pleasing Behaviour, stands a Chance of advancing herself. They have all liv’d with me for some time past.
My worthy old Friend Mr. Hughes I suppose has been in Boston before this time. In a Letter to Mr. Hubbard I recommended him to his and your Friendship.
People’s Minds at present seem in a State of Suspence concerning American Affairs. The great Officers of State are chiefly out of town, and it is not yet known what Measures will be taken when the Parliament meet. With Love to your good Wife and Children, I am, Your affectionate Uncle
B Franklin
Jonathn Williams, Esqr
 
Addressed: To / Mr Jonathan Williams / Mercht. / Boston / Free / BF.
Endorsed: October 4, 1769
